LACOMBE, Circuit Judge.
.It is not perceived that the additional affidavits materially change the situation from what it was in April, 1900, when a like application was denied. It is sought to obtain an order turning over the entire balance of the fund, which was kept to meet belated claims of similar character, to the petitioner. There is no assurance but what, the next month after that is done, some one else will appear to claim a part of it, with better excuses for delay. The motion is denied,' on the ground of laches, with leave to renew at the expiration of 10 years from the final decree. If no other claims shall have been presented before that- .time entitled to share the proceeds with Mr. Lippincott, it may be quite appropriate to. turn over the balance then remaining, after expenses of storage and commissions, to him.